UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6606



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES M. DEBARDELEBEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, District Judge.
(CR-84-43-WEB; CA-05-374-DKC)


Submitted:   July 14, 2005                 Decided:   July 27, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M. DeBardeleben, Appellant Pro Se. Tarra DeShields Minnis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             James       M.    DeBardeleben       seeks   to   appeal    the    district

court’s order dismissing as successive his 28 U.S.C. § 2255 (2000)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a        certificate    of     appealability.         28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).                A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of the constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by the district court are also debatable or wrong.                       Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have   independently          reviewed    the    record    and     conclude    that

DeBardeleben has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                               DISMISSED




                                            - 2 -